Order entered February 22 , 2017




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-16-01484-CV

                        STEPHEN MICHAEL SIMPSON, Appellant

                                              V.

                             THE STATE OF TEXAS, Appellee

                      On Appeal from the County Court at Law No. 2
                                   Hunt County, Texas
                           Trial Court Cause No. CC-1600340

                                          ORDER
        The clerk’s record in this case is overdue. By postcard dated January 31, 2017, we

notified the Hunt County Clerk that the clerk’s record was overdue. We directed the County

Clerk to file the record within 30 days. In response, the Hunt County Clerk notified the Court

the record had been prepared but not filed because appellant had not paid for the clerk’s record

and that when appellant was notified of the cost, he stated he would be filing a statement of

inability to pay.

        Accordingly, we ORDER Hunt County Clerk Jennifer Lindenzweig to file, within TEN

DAYS of the date of this order, either (1) the clerk’s record, or (2) written verification that

appellant is not indigent and has not paid for or made arrangements to pay for the record. We

notify appellant that if we receive verification he is not indigent and has not paid for or made
arrangements to pay for the record, we will, without further notice, dismiss the appeal. See TEX.

R. APP. P. 37.3(b).

       We DIRECT the Clerk to send copies of this order, by electronic transmission, to:

       Jennifer Lindenzweig
       Hunt County Clerk



                                                    /s/    CAROLYN WRIGHT
                                                           CHIEF JUSTICE